Citation Nr: 0835252	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-43 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease for purposes of accrued benefits.

2.  Entitlement to service connection for lung cancer for 
purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.  He died in February 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for lung cancer 
and chronic obstructive pulmonary disease for purposes of 
accrued benefits and service connection for the cause of the 
veteran's death.  The appellant was scheduled for numerous RO 
hearings including in August 2007 and December 2007, but did 
not appear.  She indicated a desire to reschedule in August 
2007, but did not correspond with VA after missing the 
December 2007 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in February 2004 from hemorrhage into 
bronchus with the underlying cause of death listed as non-
small cell lung cancer.  Another significant condition 
contributing to death was myocardial infarction.  At the time 
of his death, the veteran had a service connection claim 
pending for lung cancer and chronic obstructive lung disease.  
The claims had initially been characterized as nonservice-
connected pension but were clarified in December 2003 as 
claims for service connection.

The appellant contends that the veteran's death was related 
to chemical exposure he experienced while stationed at Fort 
Ord, California.  She submitted numerous articles on chemical 
exposure including an Environmental Protection Agency article 
addressing contamination at Fort Ord.  She also submitted a 
statement from a private doctor finding that the veteran's 
exposure to carcinogenic agents at Fort Ord might have 
contributed to the veteran's development of lung cancer.  

If Fort Ord was in fact contaminated with chemicals during 
the veteran's service there, the U.S. Army should be able to 
verify this.  These are federal records; thus, they are 
constructively in VA's possession at the time of the 
veteran's death.  Evidence in the file at date of death means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4).  Federal records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

If the Army can confirm that Fort Ord was contaminated during 
the veteran's service there, a VA medical opinion should be 
provided to determine whether his diagnoses of lung cancer 
and/ or chronic obstructive pulmonary disease are at least as 
likely as not related to this exposure.  The service medical 
records document findings of upper respiratory infection with 
wheezing in both lungs in October 1974 and service personnel 
records confirm the veteran was stationed at Fort Ord during 
his service.  The fact that the veteran has a 30-year smoking 
history also should be considered.

The issues of service connection for lung cancer and chronic 
obstructive pulmonary disease for purposes of accrued 
benefits are inextricably intertwined with the issue of 
service connection for the cause of the veteran's death, as 
he died of non small-cell lung cancer.  Thus, the service 
connection claim for cause of death cannot be adjudicated 
until the accrued benefits claims are addressed on the 
merits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered.).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
regarding her service connection claims 
for lung cancer and chronic obstructive 
pulmonary disease for purposes of accrued 
benefits and her service connection claim 
for the cause of the veteran's death.  The 
letter should conform to the criteria of 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which requires notice of the 
conditions for which a veteran was 
service-connected at the time of his 
death.

2.  Contact the U.S. Army in an attempt to 
verify whether there was any contamination 
present at Fort Ord, California during the 
veteran's service between July 1973 and 
July 1976.  If so, a list of the 
contaminant agents should be provided.

3.  If the Army confirms contamination at 
Fort Ord during the veteran's service 
there¸ ask a VA oncologist to provide a 
medical opinion on whether the veteran's 
lung cancer and/or chronic obstructive 
pulmonary disease is at least as likely as 
not related to his exposure to these 
contaminants.  The entire claims file 
should be reviewed including the findings 
of upper respiratory infection in service 
and the fact that the veteran had a 30-
year smoking history.

A rationale for any opinion expressed 
should be provided.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


